Citation Nr: 0335581	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  97-28 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1969 
to December 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans. Louisiana.  

In May 2000, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  In August 2000, the Board remanded this claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  There is evidence that the veteran's claimed inservice 
stressors occurred.  

3.  The record establishes that the veteran has diagnoses of 
PTSD related to his military service.  


CONCLUSION OF LAW

Post-traumatic stress disorder (PTSD) was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000).  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

In the present case, the Board finds that the requirement's 
of VCAA have been met, and that in view of the favorable 
determination below, no further action is required concerning 
the duties to assist and to notify the veteran.  

The veteran is seeking service connection for PTSD.  He 
essentially contends that he suffers from PTSD as a result of 
his service in Company C of the 577th Engineer Battalion in 
Vietnam.  The veteran has reported that he was exposed to and 
involved in mortar attacks and firefights while in Vietnam.  
He noted that these attacks occurred at his base camp as well 
as when he was away from base.

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Notwithstanding the lack of a diagnosis 
of a psychiatric disorder during service, service connection 
may still be granted if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  

With specific reference to PTSD, establishing service 
connection for PTSD requires: (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. § 
3.304(f) (2001); Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The diagnosis of PTSD must comply with 
the criteria set forth in DSM-IV.  See generally Cohen v. 
Brown, supra; 38 C.F.R. § 4.125 (2001).  The evidence 
required to support the occurrence of an in-service stressor 
varies "depending on whether or not the veteran was 'engaged 
in combat with the enemy'. . . . Where . . . VA determines 
that the veteran did not engage in combat with the enemy . . 
. the veteran's lay testimony, by itself, will not be enough 
to establish the occurrence of the alleged stressor." Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  The requisite 
additional evidence may be obtained from sources other than 
the veteran's service medical records. See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 
1997) (table); see also Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Doran v. Brown, 6 Vet. App. 283 (1994); Zaryck, 
supra, at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in- service stressor. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  If the evidence establishes that the 
veteran was a prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in- service stressor.  

38 U.S.C.A. § 1154(b); 64 Fed. Reg. 32,807 (June 18, 1999), 
codified at 38 C.F.R. § 3.304(f) (effective March 7, 1997).

38 U.S.C.A. § 1154(b) provides that, with respect to combat 
veterans, "[t]he Secretary shall accept as sufficient proof 
of service-connection [of a claimed injury or disease] 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions and hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary." 
See also 38 C.F.R. § 3.304(d) (2003).

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony by itself 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based 
upon a post-service examination of the veteran cannot be used 
to establish the occurrence of a stressor.  Moreau v. Brown, 
9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).  

The record shows that the veteran served in Vietnam from 
January 1970 to December 1970.  His MOS was a light weapons 
infantryman with an engineering unit.  His service personnel 
records show that his assignment was to Company C, 577th 
Engineering Battalion in Vietnam.   

In May 2002, the RO received Operational Reports submitted by 
the 577th Engineering Battalion for January 1970 to October 
1970.  The documentation shows that the base camp was 
attacked in June 1970.  It was also noted that the reports 
documented the missions of the unit to include convoy 
operations.  It was noted that the main base area location 
unit was Don Duong an that elements of the unit were located 
at Dalat and Duc Trang.  It was reported that Duc Trang was 
attacked in April 1970 and that convoys were attacked in May 
1970.  

The Board believes that the aforementioned evidence is 
sufficient to corroborate the veteran's report of having been 
exposed to combat while in Vietnam.  The Board concludes that 
the Operational Report is sufficient to corroborate that the 
veteran was present during mortar attack while in Vietnam   
In this regard, the Board notes the recent case of Pentecost 
v. Principi, 16 Vet. App. 124 (2001), in which the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that unit records showing that a base had 
been under rocket attack while the veteran was stationed 
there were sufficient to corroborate the veteran's account of 
having come under enemy fire.  In that case, the veteran 
reported that the attacks had occurred at his military base, 
and the appropriate military authority subsequently verified 
that attacks had indeed occurred at his military base during 
the period in which the veteran was stationed there.  As in 
Pentecost, there is evidence showing that his unit took fire 
at a time while the veteran was stationed in Vietnam.  For 
these reasons, the Board finds that there is credible 
supporting evidence that the claimed in-service stressor 
actually occurred.

In short, for the reasons and bases set forth above, the 
Board finds that there is credible supporting evidence that 
the veteran's claimed in-service stressors actually occurred.  
Specifically, the Board finds that the evidence establishes 
that he came under mortar fire while in Vietnam.  Thus, he 
has satisfied the second element in a claim for PTSD.  See 38 
C.F.R. § 3.304(f).

VA outpatient treatment records dated in 1995 and 1996 show 
that the veteran has been treated for drug dependence and for 
diagnosed PTSD.  

The veteran was examined by VA in March 1996.  He reported 
that while in Vietnam, he watched a close friend suffer 
deterioration of his mental functions.  He reported that 
several times the convoys that he was assisting came under 
intense fire, and that the truck he was in sustained many 
hits close to him.  He reported that he was nearly killed 
several times by small arms, rockets and mortars while in 
base camp, and that he did witness persons being killed or 
wounded by enemy fire.  After examining the veteran, the VA 
psychologist summarized that the veteran had moderate 
psychoneurotic impairment that was directly attributable to 
his Vietnam experiences.  It was stated that he clearly met 
the diagnostic criteria for PTSD and depression secondary to 
his Vietnam experiences.  The diagnoses were: PTSD, chronic, 
moderate, and dysthymic disorder.  

In a May 2000 statement, a prior employer of the veteran 
noted that he employed the veteran part-time as a paralegal.  
The employer noted that he himself was a retired JAG Officer 
and a former Commissioner on the Veterans Affairs Commission, 
as well as an attorney.  He stated that he had observed the 
veteran "blow up several times", and that it was his 
opinion that the veteran definitely had PTSD.  

In May 2000, the veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his 
claim.  He described his service in Vietnam, including 
encountering gunfire, and the witnessing of a friend, D.L., 
who "lost his mind".  He reported being subjected to 
mortars and rockets, and witnessed many deaths. A complete 
transcript is of record.  

In September 2000, VA medical records beginning in 1971 were 
associated with the claims file.  They show treatment for 
drug addiction.  

In June 2002, the veteran was examined by VA.  The examiner 
noted that the veteran fulfilled the diagnostic criteria for 
PTSD following DSM-IV criteria.  The veteran reported that he 
had seen dead bodies, was fired upon, rocketed and was 
ambushed on several occasions.  He also reported that he felt 
horror when a friend of his lost his mind in Vietnam.  The 
veteran reported that he was trained as an infantryman and 
was reassigned to an engineering battalion in Vietnam. He 
stated that he rode shotgun on army trucks and that several 
times the trucks were ambushed.  He reported that he saw men 
die and saw dead bodies along the side of the road.  The 
examiner stated that having spoken to other men who served in 
Vietnam in trucking battalions, these trucks were frequently 
attacked in the manner that the veteran claimed his trucks 
were attacked.  The examiner stated that the veteran's story 
was both reasonable and credible.  In referring to the 
veteran's stressors, the examiner noted that working on truck 
convoys was very hazardous duty typically and that it should 
be remembered that in Vietnam there were no front lines.  It 
was stated that the account that the veteran gave was 
extremely credible.  It was reported that most likely, the 
veteran's account of his experiences in Vietnam was true and 
that his disabilities were indeed service connected. 

The veteran was examined by VA in June 2003.  The examiner 
discussed the veteran's history and referred to the records 
in the claims file.  The examiner concluded that the veteran 
was not able to provide him with the symptoms of PTSD.  It 
was reported that if the veteran is asked about the symptoms, 
he tended to endorse them.  The examiner stated that the 
veteran had a severe personality disorder and that his drug 
abuse was not related to Vietnam.  The examiner reported that 
the veteran had no service-connected psychiatric disorder and 
that he did not meet the criteria for PTSD.  Opiate 
dependency and mixed personality disorder were diagnosed.  

With regard to the first and third elements in a claim for 
PTSD, the Board finds that there are conclusive diagnoses of 
PTSD of record, as noted above, which have been specifically 
related to the aforementioned in-service stressors.  These 
are shown in the VA examination reports dated in March 1996 
and in June 2002.  While a VA examiner in June 2003 found 
that the veteran did not have PTSD, it is the responsibility 
of the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in doing so, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998).  The Board cannot make its own 
independent medical determination, and it must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans; Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

The Board finds that there are conflicting medical opinions 
regarding a diagnosis of PTSD and a nexus to service.  Thus, 
the evidence is in equipoise.  When, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, such as is in this case, the benefit of 
the doubt shall be given to the claimant. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Having reviewed the evidence in 
this case, the Board concludes that the facts presented in 
the record warrant the application of the reasonable doubt 
doctrine.  Therefore, resolving every reasonable doubt in 
favor of the veteran, the Board finds that the first and 
third elements of PTSD, a current medical diagnosis of PTSD 
and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressors, 
have been met.  As such, service connection is warranted.  





ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



